DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s filed on 04/22/2022 was entered and made of record.  Claims 1 has been amended.  Claims 2-19 are newly added.  Claims 1-19 remain pending.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Disclosure – Amend paragraph [0003]
[0003] Application No. 13/570,152 claims the benefit of provisional application no. 61/521,278, filed on August 8, 2011, now abandoned; of provisional application no. 61/556,365 filed on November 7, 2011; and of provisional application no. 61/617,424 filed on March 29, 2012.
Allowable Subject Matter
Claims 1-19 allowed
The following is a statement of reasons for the indication of allowable subject matter.
Regarding to disclosure objected, Examiner withdraws said objection due to proper amendment from the Applicant.
Regarding to claim 1 rejected on the ground of nonstatutory double patenting, Applicant’s argument “Claim 1 is amended and Applicant respectfully submits that this claim does not claim the same invention as claim 1 of prior U.S. Patent Nos. 9,470,763 and/or 10,105,571. Consequently, Applicant respectfully requests withdrawal of the statutory double patenting rejection. New claims 2-19 are added and are believed to incorporate allowable subject matter”, have been fully considered and  Examiner withdraws said rejection due to amendment from the Applicant.
US 2009/00460056 – Rosenberg teaches a system for monitoring human body movement.  Rosenberg teaches an accelerometer for sensing gravity during leg movement (¶0022 Accelerometer 210 captures acceleration in three dimensions, and outputs the three corresponding measurements as accelx, accely, and accelz. The accelerometer 210 determines angles of motion relative to the earth's surface using gravity as the perpendicular reference to the surface); a magnetometer for sensing angular leg motion during the leg movement (¶0022 - Magnetometer 220 captures orientation on the earth's surface relative to the earth's magnetic field, and outputs the orientation as two components, torrx and torry. The magnetometer 220 determines rotational motion (yaw) relative to the earth's magnetic field).  Determining whether a user walking or running based on the data collected from the accelerometer and magnetometer. (¶0026)
Gait Event Detection on Level Ground and Incline walking Using a rate Gyroscope – Sensor teaches a system identify a swing phase during a gait cycle based on a gyroscope (Abstract).
Reliable Gait Phase Detection System – Pappas disclose a system for identifying a swing phase transition during gait cycle based on data collected from force sensor and gyroscope (Abstract - The system was designed to detect in real-time the following gait phases: stance, heel-off, swing, and heel-strike. The gait phase detection system employed a gyroscope to measure the angular velocity of the foot and three force sensitive resistors to assess the forces exerted by the foot on the shoe sole during walking).
Gait Event Detection with Intelligent shoes – Huang discloses a system for identifying a swing phase transition during gait cycle based on data collected from force sensor, gyroscope, tilt angle and accelerometer (Abstract).  The different between Pappas’s disclose and recent application is that in the recent application, the pressure sensor is used to measure the expansion and contraction of leg muscle.  The force sensor in Huang’s is used to measure force exerted on the sensor by human weight during walking or running 
The above prior art are considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “a processor for processing sensor signals from the pressure sensor, the accelerometer and the magnetometer to estimate action (A) and work (W) using event detections of peak stance and valley swing events associated with the leg movement, wherein the processor detects small changes during swing from brain feedback of proprioception sensing of the lower body component locations and movement dynamics to adjust the swing reversal behavior with feedback for a minimum off-unbalance and use of friction in stepping forward with each stance step”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 5, the prior art does not teach or suggest the claimed invention having “a processor configured to process signals from the one or more pressure sensors, the accelerometer and the magnetometer based on the leg movement for use in identifying swing phase transitions of a walking gait cycle”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 6-18, the claims have been found allowable due to their dependencies to claim 5 above.
Regarding claim 19, the prior art does not teach or suggest the claimed invention having “a processor configured to process outputs from the one or more pressure sensors, the accelerometer and the magnetometer based on the leg movement to estimate foot thrust force (A) of a gait cycle as a measurement of ground reaction force, wherein the processor is configured to further process the outputs to identify swing reversal time (TSwR) and heel strike of the gait cycle for proprioception feedback”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862